DETAILED ACTION
This action is in response to amendments received on 8/1/2022. Claims 29-48 were previously pending. Claims 29, 37-40, 46 and 47 have been amended. A complete action on the merits of claims 29-48 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 29-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Demarais (US Pub. No. 2007/0129720).
Regarding Claim 29, Demarais teaches a method for delivering electrical energy comprising:
isolating a region defining a portion of a circulation of a tissue or organ, wherein the isolating is performed by occlusion of the circulation (“temporarily occluded” [0058] “occlusion/positioning element 304” [0059] and Figs. 2A-2J, 5A-7B); 
administering a plurality of electrical pulses within the isolated region ([0026] and [0060]-[0062]); and
restoring the circulation of the tissue or the organ (“the apparatus may have been removed from the patient to complete the procedure” [0048], “temporarily occluded” [0058] and “The element 306' then may be re-collapsed, and the apparatus 300 may be removed from the patient to complete the procedure” [0052]).
Regarding Claim 30, Demarais teaches wherein the isolating is performed upstream, downstream, or upstream and downstream of the tissue or organ ([0026] and Figs. 2A-2J, 5A-7B).
Regarding Claim 31, Demarais teaches wherein the isolating comprises clamping one or more structures relating to the circulation of the tissue or organ (Fig. 10A-B).
Regarding Claim 32, Demarais teaches wherein the isolating is performed using one or more connection devices providing for occlusion and perfusion (Figs. 10A-B).
Regarding Claim 33, Demarais teaches wherein the isolating comprises occluding circulation of the tissue or organ with one or more electrode adapted to provide occlusion and capable of administering the plurality of electrical pulses (“expandable electrode element 306” [0037], [0044]-[0047], [0052], [0056] and Figs. 2A-J and 5A-B).
Regarding Claim 34, Demarais teaches further comprising delivering one or more agents and/or drugs to the isolated region ([0026]).
Regarding Claim 35, Demarais teaches wherein the isolating is performed in a manner to avoid contact between one or more electrodes for administering the plurality of electrical pulses and the tissue, the organ, or structures relating to the circulation of the tissue or organ (Figs. 10A-B).

Claims 37-48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vakharia (US Pub. No. 2009/0062795).
Regarding Claim 37, Vakharia teaches a method for delivering electrical energy comprising:
inserting one or more connection devices into a conductance structure associated with an organ or tissue (the electrical ablation device 220 comprises a first electrode 228 inserted through the targeted tissue and a second electrode 231 comprising a conductive pad located exterior on the tissue as seen in Figs. 23-24 and disclosed in [0085]);
mechanically perfusing the tissue or organ with a perfusate (“a conductive fluid 252 may be introduced into the duct 224 to extend the operating range of the first electrode 228 to treat the cancerous tissue 226 within the duct 224” in [0086]); and
administering a plurality of electrical pulses at a frequency of from 0.1 to 25 kHz; and using the perfusate as an electrical conduit ([0085]-[0087] and [0089]-[0093], in specific [0097] teaches pulse duration of about 50 microseconds; thereby 50/1x1000 results in a frequency of 20KHz, which is in the claimed range).
Regarding Claim 38, Vakharia teaches wherein one or more of the connection devices are inserted into organ vasculature, blood vessels, arteries, veins, fluid ducts, or a ureter (“lactiferous duct” as seen in Figs. 23-24 and disclosed in [0085]).
Regarding Claim 39, Vakharia teaches wherein one or more of the connection devices is adapted for connection internally or externally with the organ vasculature, blood vessels, arteries, veins, fluid ducts or ureter (internally by electrode 228 and externally by electrode pad 231 as seen in Figs. 23-24 and disclosed in [0085]).
Regarding Claim 40, Vakharia teaches wherein the plurality of electrical pulses are administered in a manner for selective removal of cells ([0085]-[0090]).
Regarding Claim 41, Vakharia teaches wherein the plurality of electrical pulses are bipolar electrical pulses (Fig. 25).
Regarding Claims 42-43, Vakharia teaches further comprising controlling one or more perfusion parameters chosen from oxygen content, systolic pressure, diastolic pressure and/or temperature, wherein the perfusate is maintained at a temperature of 4 °C or above (although not specifically disclosed, examiner takes the position that the conductive fluid used in this embodiment is surely maintained a temperature above 4 °C, since no cooling systems are disclosed or shown. In addition, the temperature of the tumor is raised and therefore the temperature of the conductive fluid would also be raised and therefore maintained above 4 °C).
Regarding Claim 44, Vakharia teaches wherein the plurality of electrical pulses are administered in a manner to deliver electrochemotherapy (ECT), electrogenetherapy (EGT), electroporation, reversible electroporation (RE), irreversible electroporation (IRE), or High-frequency Irreversible Electroporation (H-FIRE) (irreversible electroporation (IRE), [0085]-[0089]).
Regarding Claim 45, Vakharia teaches wherein the organ or tissue is present in a living animal or human (Figs. 23-24 and [0085]).
Regarding Claim 46, Vakharia teaches wherein the administering comprises: applying electrical pulses having a duration of 1 to 10,000 microsecond; applying from 1-1,000 electrical pulses; and/or applying electrical pulses at a voltage with an amplitude of from 1 to 5,000 V (Vakharia provides examples of different pulses having different duration, amplitude and frequency in [0085]-[0097]).
Regarding Claim 47, Vakharia teaches further comprising removing cellular debris from the organ or tissue by mechanical perfusion, physiological perfusion, or physical, chemical, or enzymatic techniques ([0085]-[0087]).
Regarding Claim 48, Vakharia teaches further comprising measuring impedance (“a generator will typically be constructed to operate upon sensing connection of ground pad to the patient when in monopolar mode, it can be useful to provide an impedance circuit to simulate the connection of a ground pad to the patient” [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Demarais as applied above in view of Rubinsky (US Pub. No. 2006/0293730).
Regarding Claim 36, Demarais teaches wherein the administering comprises: applying  electrical pulses via thermal techniques, via thermal techniques, combinations thereof, etc. Such treatment may, for example, effectuate irreversible electroporation or electrofusion, necrosis and/or inducement of apoptosis, alteration of gene expression, action potential blockade or attenuation, changes in cytokine up-regulation, ablation and other conditions in target neural fibers in [0026] and “When utilizing an electric field to achieve desired circumferential treatment, the electric field parameters may be altered and combined in any combination, as desired. Such parameters can include, but are not limited to, frequency, voltage, power, field strength, pulse width, pulse duration, the shape of the pulse, the number of pulses and/or the interval between pulses (e.g., duty cycle), etc. For example, suitable field strengths can be up to about 10,000 V/cm, and may be either continuous or pulsed. Suitable shapes of the electrical waveform include, for example, AC waveforms, sinusoidal waves, cosine waves, combinations of sine and cosine waves, DC waveforms, DC-shifted AC waveforms, RF waveforms, microwaves, ultrasound, square waves, trapezoidal waves, exponentially-decaying waves, and combinations thereof” in [0029], but does not specifically teach having a duration of 1 microsecond to 1 second; applying electrical pulses having a frequency of from 0.1 to 25 kHz; applying from 1-1,000 electrical pulses; or applying electrical pulses at a voltage with an amplitude of from 1 to 5,000 V.  
In the same field of invention, Rubinsky teaches a similar expandable electrode used for electroporation ([0079] and Fig. 4). Rubinsky in specific teaches “the voltage pulse generator 22 is configured to provide that each pulse is applied for a duration of about, 5 microseconds to about 62 seconds, 90 to 110 microseconds, 100 microseconds, and the like. A variety of different number of pulses can be applied, including but not limited to, from about 1 to 15 pulses, about eight pulses of about 100 microseconds each in duration, and the like. In one embodiment, the pulses are applied to produce a voltage gradient at the restenosis site in a range of from about 50 volt/cm to about 8000 volt/cm” in [0077] and applying pulses with a duration of 90-110 microseconds ([0083]) or 5 microseconds-62 seconds ([0085]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to select a pulse of such characteristic for a better irreversible electroporation as Rubinsky teaches for better results. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 29-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/1/2022 with respect to claims 37-48 have been fully considered but they are not persuasive. In view of applicant’s arguments showing proof for having anticipated a frequency range claimed by taking the pulse duration in microseconds and doing the math 1/pulse duration in microseconds x 1000, Vakharia teaches the frequency range claimed as applied above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794